In an action to recover damages for injury to property, the defendant second third-party plaintiff Tempco Systems appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Alpert, J.), dated December 24, 1996, as denied its cross motion for summary judgment dismissing the complaint and all cross claims and counterclaims insofar as asserted against it; the defendant third-party plaintiff and second third-party defendant Rheem Manufacturing Corp. appeals, as limited by its brief, from so much of the same order as denied its cross motion for summary judgment dismissing the complaint, second third-party complaint, and all cross claims and counterclaims insofar as asserted against it; the third-party and second third-party defendant Dornback Furnace & Foundry Co. appeals, as limited by its brief, from so much of the same order as denied its cross motion for summary judgment dismissing the third-party complaint, second third-party complaint, and all cross claims insofar as asserted against it, and the third-party and second third-party defendant Wayne Home Equipment, Inc., appeals, as limited by its brief, from so much of the same order as denied its cross motion for summary judgment dismissing the third-party and second third-party complaints insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the plaintiffs payable by the appellants.
The Supreme Court correctly denied the appellants’ respective applications for summary judgment (see, CPLR 3212) inasmuch as issues of fact preclude the granting of such relief (see, Zuckerman v City of New York, 49 NY2d 557).
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.